No. 04-697

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      2005 MT 195N


AMANDA M. MATTILA,

              Petitioner and Respondent,

         v.

STANLEY G. DAVIS,

              Respondent and Appellant.



APPEAL FROM:         District Court of the Nineteenth Judicial District,
                     In and for the County of Lincoln, Cause No. DV 2004-47,
                     The Honorable Michael C. Prezeau, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Stanley G. Davis (pro se), Troy, Montana

              For Respondent:

                     Amanda M. Mattila (pro se), Troy, Montana


                                       Submitted on Briefs: March 23, 2005

                                                   Decided: August 16, 2005
Filed:


                     __________________________________________
                                       Clerk
Justice John Warner delivered the Opinion of the Court.

¶1       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. The decision shall

be filed as a public document with the Clerk of the Supreme Court and shall be reported by

case title, Supreme Court cause number, and result to the State Reporter Publishing

Company and to West Group in the quarterly table of noncitable cases issued by this Court.

¶2       On February 11, 2003, we entered an order amending Section 1.3 of our 1996 Internal

Operating Rules. The amended Section 1.3(d) provides in relevant part:

                (i) After all briefs have been filed in any appeal, the Supreme Court by
         unanimous action may, sua sponte, enter an order or memorandum opinion
         affirming the judgment or order of the trial court for the reason that it is
         manifest on the face of the briefs and the record that the appeal is without
         merit because:
                (1) the issues are clearly controlled by settled Montana law or federal
         law binding upon the states;
                (2) the issues are factual and there clearly is sufficient evidence to
         support the jury verdict or findings of fact below; or
                (3) the issues are ones of judicial discretion and there clearly was not
         an abuse of discretion.

We conclude that this is an appropriate case to decide pursuant to our February 11, 2003,

order.

¶3       In November of 2003, a Temporary Order of Protection (protective order) was issued

by the Troy City Court prohibiting Appellant Stanley G. Davis (Davis) from contacting

Respondent Amanda Mattila (Mattila). Following a hearing, the protective order was

extended. On July 28, 2004, the City Court conducted a hearing to determine if the

protective order issued on November 26, 2003, should be dissolved, extended, modified, or

amended. At this hearing Mattila stated that she did not know of any violations of the

                                               2
protective order and had no objection to its dissolution. The City Court then directed that

the protective order be dissolved. Even though the City Court order dissolved the protective

order, Davis appealed to the District Court. The District Court dismissed Davis’ appeal and

Davis appealed to this Court.

¶4     Davis argues in this appeal that a discrepancy exists between the date the City Court

represented it would dismiss the protective order and the date the protective order was

actually dissolved. He also seems to argue that the protective order should not have been

issued in the first place.

¶5     The District Court noted, in dismissing Davis’ appeal, that as there is no issue as to

whether Davis violated the protective order and the order has been dissolved, Davis could

not have suffered any prejudice. We agree.

¶6     Davis also quibbles about the City Court’s order of July 29, 2004, wherein it stated:

       The Respondent [Davis] stated that if the Protective Order were dissolved, his
       intent was to continue to observe the Order as issued on November 26, 2003
       on his own volition. The Court advised him that such a decision was up to
       him.

Regardless of what Davis did or did not say at this hearing, it is undisputed that the

protective order is no longer in effect, and thus cannot be enforced against him.

¶7     Davis is essentially seeking to have the protective order vacated. However, he did

not timely move the City Court to vacate the order, and now it has been dissolved.

¶8     A matter is moot when, due to an event or happening, the issue has ceased to exist and

no longer presents an actual controversy. Shamrock Motors, Inc. v. Ford Motor Co., 1999
MT 21, ¶ 19, 293 Mont. 188, ¶ 19, 974 P.2d 1150, ¶ 19. Here, Davis’ contentions


                                             3
concerning the dissolved order are moot because it is no longer in effect.

¶9     We affirm the order of the District Court dismissing Davis’ appeal.



                                          /S/ JOHN WARNER


We Concur:


/S/ KARLA M. GRAY
/S/ PATRICIA O. COTTER
/S/ W. WILLIAM LEAPHART
/S/ JIM RICE




                                             4